Exhibit 10.29

 

Effective Date:

 

NON-STATUTORY STOCK OPTION

 

Granted by

 

Organogenesis Inc.

 

Under the

 

Stock Incentive Plan

 

For valuable consideration, the receipt of which is hereby acknowledged,
Organogenesis Inc., a Delaware corporation (hereinafter together with its
subsidiaries, where the context permits, referred to as the “Company”), hereby
grants to the Holder named in Schedule A attached hereto the following
Non-Statutory Stock Option (the “Option”):

 

Section 1.  Grant of Option.  Subject to the terms and conditions hereinafter
set forth, the Holder is hereby given the right and option to purchase from the
Company shares of the Company’s Common Stock, $0.001 par value per share (the
“Common Stock”).  Schedule A attached hereto and hereby incorporated herein sets
forth, with respect to the Option, (i) its expiration date, (ii) its exercise
price per share, (iii) the maximum number of shares that the Holder may purchase
upon exercise hereof, and (iv) the vesting schedule.  It also sets forth
applicable conditions that are incorporated herein.  The Option shall terminate
in all respects, and all rights and options to purchase shares hereunder shall
terminate, ten years from the Effective Date set forth above.  The right to
purchase shares hereunder shall be cumulative.

 

Section 2.  Exercise of Option.  The Option may be exercised only to the extent
it has vested in accordance with Schedule A attached hereto.  Purchase of any
shares hereunder shall be made by delivery to the Company of a written notice of
exercise specifying the number of shares with respect to which the Option is to
be exercised and the address to which the certificate representing such shares
is to be mailed, accompanied by cash or a certified or bank check or postal
money order payable to the order of the Company for an amount equal to the
aggregate exercise price of the part of the Option being exercised.

 

For the purpose of the foregoing, the fair market value of the shares of Common
Stock which may be delivered to the Company upon exercise of the Option shall be
determined in accordance with procedures adopted by Board.

 

Section 3.  Conditions and Limitations.  As a condition precedent to any
exercise of the Option, the Holder (or if any other individual or individuals
are exercising the Option, such individual or individuals) shall deliver to the
Company an investment letter in form and substance satisfactory to the Company
and its counsel which shall contain among other things a statement in writing to
the following effects (to the extent then applicable):  (i) that the Option is
then being exercised for the account of the Holder and only with a view to
investment in, and not for, in connection with or with a view to the disposition
of, the shares with respect to which the

 

--------------------------------------------------------------------------------



 

Option is then being exercised; (ii) that the Holder acknowledges that the
rights of first refusal and repurchase set forth in Section 9 hereof apply to
such shares; (iii) that the Holder has been advised that Rule 144 of the
Securities and Exchange Commission (the “Commission”), which permits the resale,
subject to various terms and conditions, of small amounts of “restricted
securities” (as therein defined) after they have been held for one year, does
not now apply to the Company because the Company is not now required to file,
and does not file, current reports under the Securities Exchange Act of 1934
(the “Exchange Act”), nor is there publicly available information concerning the
Company substantially equivalent to that which would be available if the Company
were required to file such reports; (iv) that the Holder understands that there
is no assurance that the Company will ever become a reporting company under the
Exchange Act and that the Company has no obligation to the Holder to do so;
(v) that the Holder and Holder’s representatives have fully investigated the
Company and the business and financial conditions concerning it and have
knowledge of the Company’s then current corporate activities and financial
condition; and (vi) that the Holder believes that the nature and amount of the
shares being purchased are consistent with Holder’s investment objectives,
abilities and resources.  The restrictions imposed by this Section and any
investment representation made pursuant to this Section shall be inoperative
upon the registration with the Commission under the Securities Act of 1933, as
amended (the “Securities Act”), of shares subject to the Option or acquired
through the exercise of the Option.

 

The Holder shall upon the request of the Company or the underwriters managing
any underwritten offering of the Company’s securities, in connection with any
registration of securities of the Company under the Securities Act, agree in
writing that for a period of time (not to exceed 180 days, which period may be
extended upon the request of the managing underwriter(s) for an additional
period of up to fifteen (15) days if the Company issues or proposes to issue an
earnings or other public release within fifteen (15) days of the expiration of
the 180-day lockup period) from the effective date of the registration statement
under the Securities Act for such offering, the Holder will not sell, make any
short sale of, loan, grant any option for the purchase of, or otherwise dispose
of any shares issued pursuant to the exercise of the Option or any other shares
of the Company’s Common Stock owned or controlled by the Holder, without the
prior written consent of the Company and such underwriters.

 

Section 4.  Delivery of Shares.  Within a reasonable time following the receipt
by the Company of the written notice and payment of the Option price for the
shares to be purchased thereunder and, if applicable, the investment letter
referred to in Section 3, the Company will deliver or cause to be delivered to
the Holder (or if any other individual or individuals are exercising the Option,
to such individual or individuals) at the address specified pursuant to
Section 2 hereof a certificate or certificates for the number of shares with
respect to which the Option is then being exercised, registered in the name of
the Holder (or the name or names of the individual or individuals exercising the
Option, either alone or jointly with another person or persons with rights of
survivorship, as the individual or individuals exercising the Option shall
prescribe in writing to the Company); provided, however, that such delivery
shall be deemed effected for all purposes when a stock transfer agent shall have
deposited such certificate or certificates in the United States mail, addressed
to the Holder (or such individual or individuals) at the address so specified;
and provided further that if any law, regulation or order of the Commission or
other body having jurisdiction in the premises shall require the Company or the
Holder (or the individual or individuals exercising the Option) to take any
action in connection

 

2

--------------------------------------------------------------------------------



 

with the sale of the shares then being purchased, then, subject to the other
provisions of this Section 4, the date on which such sale shall be deemed to
have occurred and the date for the delivery of the certificates for such shares
shall be extended for the period necessary to take and complete such action, it
being understood that the Company shall have no obligation to take and complete
any such action.

 

Section 5.  Adjustments Upon Changes in Capitalization.  The existence of the
Option shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

 

If, through or as a result of any merger, consolidation, sale of all or
substantially all of the assets of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, (i) the outstanding shares of Common Stock
are increased, decreased or exchanged for a different number or kind of shares
or other securities of the Company, or (ii) additional shares or new or
different shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock or other securities, an
appropriate and proportionate adjustment shall be made in (x) the number and
kind of shares or other securities subject to the Option and (y) the price for
each share or other security subject to the Option, so that upon exercise of the
Option, in lieu of the shares of Common Stock for which the Option was then
exercisable,  the Holder shall be entitled to receive, for the same aggregate
cash consideration, the same total number and kind of shares or other
securities, cash or property that the owner of an equal number of outstanding
shares of Common Stock immediately prior to the event requiring adjustment would
own as a result of the event.  If any such event shall occur, appropriate
adjustment shall also be made in the application of the provisions of this
Section 5 and Section 6 with respect to the Option and the rights of the Holder
after the event so that the provisions of such Sections shall be applicable
after the event and be as nearly equivalent as practicable in operation after
the event as they were before the event.

 

Any adjustments under this Section 5 will be made by the Board, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.  No fractional shares will be
issued under the Option on account of any such adjustments.

 

Except as hereinbefore expressly provided, the issue by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares of obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock then subject to
the Option.

 

3

--------------------------------------------------------------------------------



 

Section 6.  Effect of Certain Transactions.  If the Company is a party to a
merger or reorganization with one or more other corporations or other entities,
whether or not the Company is the surviving or resulting entity, or if the
Company consolidates with or into one or more other corporations or other
entities, or if the Company is liquidated or sells or otherwise disposes of
substantially all of its assets (each hereinafter referred to as a
“Transaction”), in any case while this Option remains outstanding, the Board or
the board of directors of any entity assuming the obligations of the Company
may, in its discretion,

 

(i)                              provide that after the effective date of such
Transaction the Option shall remain outstanding and shall be exercisable for
shares of Common Stock or, if applicable, shares of such stock or other
securities, cash or property as the holders of shares of Common Stock received
pursuant to the terms of such Transaction;

 

(ii)                            accelerate the time for exercise of the Option,
so that from and after a date prior to the effective date of such Transaction
the Option shall be exercisable in full;

 

(iii)                         cancel the Option as of the effective date of the
Transaction, provided that (a) notice of such cancellation shall have been given
to the Holder and (b) the Holder shall have the right to exercise the Option to
the extent the same is then exercisable or, if the Board shall have accelerated
the time for exercise of the Option, in full during the five-day period
preceding the effective date of the Transaction; or

 

(iv)                        determine that in the event of a Transaction under
the terms of which holders of Common Stock of the Company receive upon
consummation thereof a cash payment for each share surrendered (the “Transaction
Price”), the Holder shall be provided a cash payment equal to the difference
between (a) the Transaction Price times the number of shares of Common Stock
subject to the Option (to the extent then exercisable at an exercise price that
is not in excess of the Transaction Price) and (b) the aggregate exercise price
for all such shares of Common Stock subject to the Option, in exchange for the
termination of the Option.

 

Section 7.  Rights of Holder.  No person shall, by virtue of the granting of the
Option to the Holder, be deemed to be a holder of any shares purchasable under
the Option or to be entitled to the rights or privileges of a holder of such
shares unless and until the Option has been exercised with respect to such
shares and they have been issued pursuant to that exercise of the Option.

 

The granting of the Option shall not impose upon the Company any obligations to
employ or to continue to employ the Holder or, if applicable, to continue the
Holder as a director of, or consultant to, the Company; and the right of the
Company to terminate the employment or other service of the Holder shall not be
diminished or affected by reason of the fact that the Option has been granted to
the Holder.

 

Nothing herein contained shall impose any obligation upon the Holder to exercise
the Option.

 

Section 8.  Transfer and Termination.  The Option is not transferable by the
Holder otherwise than by will or the laws of descent and distribution.

 

4

--------------------------------------------------------------------------------



 

The Option is exercisable, during the Holder’s lifetime, only by him, and by him
only while he is providing services to the Company, whether as an employee,
director or consultant, except that in the event that the Holder’s services with
the Company terminate for any reason other than death, disability or termination
for Cause, the Holder shall have the right to exercise the Option within a
period of  ninety (90) days after said termination (but not later than the
expiration date of the Option) with respect to the shares which were purchasable
by him by exercise of the Option at the time of such termination of services.

 

In the event of the permanent and total disability or the death of the Holder
prior to termination of the Holder’s services for the Company or a parent or
subsidiary of the Company and before the date of expiration of the Option, the
Holder, or in the event of death, his executors, administrators, heirs or
legatees, as the case may be, shall have the right to exercise the Option at any
time within one-hundred eighty (180) days after said disability or death (but
not after the termination date of the Option) with respect to the shares which
were purchasable by the Holder at the date of his disability or death.  The
Holder shall be considered permanently and totally disabled if the Holder is
disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code of
1986, as amended, or any successor provision.

 

If the Holder’s services for the Company are terminated by the Company for
Cause, the Option shall immediately terminate and shall thereafter be of no
further force and effect.  The term “Cause” shall mean (a) any material breach
by the Holder of any agreement to which the Holder and the Company are both
parties, (b) any act (other than retirement) or omission to act by the Holder
which may have a material and adverse effect on the Company’s business or on the
Holder’s ability to perform services for the Company, including, without
limitation, the commission of any crime (other than minor traffic violations),
or (c) any material misconduct or material neglect of duties by the Holder in
connection with the business or affairs of the Company or any parent, subsidiary
or affiliate of the Company.  The Board shall have sole authority and discretion
to determine whether the Holder’s services have been terminated for Cause.

 

Section 9.  Right of First Refusal.  Prior to the effective date of a
registration statement under the Securities Act covering any shares of the
Company’s Common Stock and until such time as the Company shall have effected a
public offering of its Common Stock, in the event that, at any time when the
Holder (which term for purposes of this Section 9 shall mean the Holder and his
executors, administrators and any other person to whom this may be transferred
by will or the laws of descent and distribution) is permitted to do so, the
Holder desires to sell, assign or otherwise transfer any of the shares issued
upon the exercise of the Option, the Holder shall first offer such shares to the
Company by giving written notice of the Holder’s desire so to sell, assign or
transfer such shares.  The notice shall state the number of shares offered, the
name of the person or persons to whom it is proposed to sell, assign or transfer
such shares and the price and other terms at which such shares are intended to
be sold, assigned or transferred.  Such notice shall constitute an offer to the
Company for the Company to purchase the number of shares set forth in the notice
at a price per share equal to the price stated therein.  The Company may accept
the offer as to all, but not less than all, such shares by notifying the Holder
in writing within 30 days after receipt of such notice of its acceptance of the
offer.  If the offer is accepted, the Company shall have 60 days within which to
purchase the offered shares at a price per share as aforesaid.  If within the
applicable time periods the Holder does not receive notice of the

 

5

--------------------------------------------------------------------------------



 

Company’s intention to purchase the offered shares, or if payment in full of the
purchase price is not made by the Company, the offer shall be deemed to have
been rejected and the Holder may transfer title to such shares within 90 days
from the date of the Holder’s written notice to the Company of the Holder’s
intention to sell, but such transfer shall be made only to the proposed
transferee and at the proposed price and terms stated in such notice and after
compliance with any other provisions of the Option applicable to the transfer of
such shares.  Shares that are so transferred to such transferee shall remain
subject to the rights of the Company set forth in this Section 9.  No sale,
assignment, pledge or transfer of any of the shares covered by the Option shall
be effective or given effect on the books of the Company unless all of the
applicable provisions of this Section 9 have been duly complied with, and the
Company may inscribe on the face of any certificate representing any of such
shares a legend referring to the provisions of this Section.  If any transfer of
shares is made or attempted in violation of the foregoing restrictions, or if
shares are not offered to the Company as required hereby, the Company shall have
the right to purchase such shares from the owner thereof or his transferee at
any time before or after the transfer, as herein provided.  In addition to any
other legal or equitable remedies which it may have, the Company may enforce its
rights by actions for specific performance (to the extent permitted by law) and
may refuse to recognize any transferee as one of its stockholders for any
purpose, including, without limitation, for purposes of dividend and voting
rights, until all applicable provisions hereof have been complied with.

 

For purposes of the Right of First Refusal pursuant to this Section 9, the term
“shares” shall include, without limitation, all new, substituted or additional
securities or other property issued to the Holder by reason of his ownership of
Common Stock pursuant to the exercise of the Option, in connection with any
stock dividend, liquidating dividend, stock split or other change in the
character or amount of any of the outstanding securities of the Company, or any
consolidation, merger or sale of all or substantially all of the assets of the
Company.

 

Any certificate representing shares of stock subject to the provisions of this
Section 9 may have endorsed thereon one or more legends, in addition to any
other legends deemed appropriate by the Company, substantially as follows:

 

“Any disposition of any interest in the securities represented by this
certificate is subject to restrictions, and the securities represented by this
certificate are subject to certain options, contained in a certain agreement
between the record holder hereof and the Company, a copy of which will be mailed
to any holder of this certificate without charge upon receipt by the Company of
a written request therefor.”

 

The restrictions imposed by this Section 9 shall terminate in all respects upon
the effective date of a registration statement under the Securities Act covering
the Company’s Common Stock.

 

Section 10.  Notice.  Any notice to be given to the Company hereunder shall be
deemed sufficient if addressed to the Company and delivered to the office of the
Company, 150 Dan Road, Canton, Massachusetts 02021, attention of the Co-Chairmen
of the Board, or such other address as the Company may hereafter designate.

 

6

--------------------------------------------------------------------------------



 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his address furnished to
the Company or when deposited in the mail, postage prepaid, addressed to the
Holder at such address.

 

Section 11.  Withholding of Taxes.  The Holder agrees that the Company may
withhold from amounts due to the Holder from the Company, the appropriate amount
of federal, state and local withholding taxes attributable to the Holder’s
exercise of this Option.

 

The Holder further agrees that, if the Company does not withhold an amount due
to the Holder from the Company sufficient to satisfy the Company’s withholding
obligation, the Holder will reimburse the Company, on demand, in cash for the
amount underwithheld.

 

Section 12.  Government and Other Regulations; Governing Law.  The Option is
subject to all laws, regulations and orders of any governmental authority which
may be applicable thereto and, notwithstanding any of the provisions hereof, the
Holder agrees that he will not exercise the Option granted hereby nor will the
Company be obligated to issue any shares of stock hereunder if the exercise
thereof or the issuance of such shares, as the case may be, would constitute a
violation by the Holder or the Company of any such law, regulation or order or
any provision thereof.  Without limiting the generality of the foregoing, the
Company shall not be obligated to issue any such shares if in the Company’s sole
judgment to do so would cause the Company or such issue not to be in compliance
with the requirements of the Securities Act.  The Company shall not be obligated
to take any affirmative action in order to cause the exercise of the Option or
the issuance of shares pursuant hereto to comply with any such law, regulation,
order or provision.

 

The Option is and shall be subject in every respect to the provisions of the
Company’s Stock Incentive Plan, as amended from time to time, which is
incorporated herein by reference and made a part hereof.  The Holder hereby
accepts the Option subject to all the terms and provisions of the Plan and
agrees that (a) in the event of any conflict between the terms hereof and those
of the Plan, the latter shall prevail, and (b) all decisions under and
interpretations of the Plan by the Board or the Committee (as defined in the
Plan) shall be final, binding and conclusive upon the Holder and his heirs,
legal representatives, successors and permitted assigns.

 

The Option shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.

 

Section 13.  Effective Date.  The Option shall be effective on the Effective
Date set forth on page 1 hereof.

 

IN WITNESS WHEREOF, the parties have executed the Option as of the Effective
Date.

 

 

Organogenesis Inc.

 

 

 

By:

 

 

 

Acknowledged and accepted:

 

 

 

 

 

Holder

 

 

7

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Organogenesis Inc.

 

Non-Statutory Stock Option Granted Under the

Stock Incentive Plan

 

1.

 

Name of Holder:

 

 

 

 

 

 

 

2.

 

Date of Grant:

 

 

 

 

 

 

 

3.

 

Maximum Number of shares for which the Option is exercisable:

 

 

 

 

 

 

 

4.

 

Exercise (purchase) price per share:

 

 

 

 

 

 

 

5.

 

Expiration Date of Option:

 

 

 

 

 

 

 

6.

 

Vesting Schedule:

 

 

 

 

 

 

 

7.

 

All shares purchased upon exercise of the Option are subject to the rights of
the Company to repurchase such shares as set forth in Section 9 of the Option,
to the agreement to lock up set forth in Section 3 of the Option and to the
other terms of the Option and the Plan.

 

*  *  *

 

8

--------------------------------------------------------------------------------